UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1451


RALPH JAFFE,

                  Plaintiff – Appellant,

             v.

BALTIMORE COUNTY LIBRARY BOARD,

                  Defendant – Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:08-cv-01437-RDB)


Submitted:    August 26, 2009                 Decided: September 1, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Ralph Jaffe, Appellant Pro Se.        James Joseph Nolan, Jr.,
BALTIMORE COUNTY OFFICE OF LAW, Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ralph    Jaffe     appeals         the     district    court’s      order

granting the Defendant’s motion to dismiss his civil action.                      We

have     reviewed    the    record       and    find     no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Jaffe v. Baltimore County Library Bd., No. 1:08-cv-

01437-RDB    (D.    Md.    March   25,    2009).        We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                            AFFIRMED




                                          2